Citation Nr: 1122224	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-46128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from April 14 to April 16, 2009.


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Albany, New York, which denied entitlement to payment or reimbursement of unauthorized medical expenses incurred at Mary Imogene Bassett Hospital from April 14 to April 16, 2009.


FINDING OF FACT

1.  The Veteran incurred unauthorized medical expenses in connection with treatment at Mary Imogene Bassett Hospital from April 14 to April 16, 2009.  

2.  The Veteran was enrolled in the VA healthcare system at the time the emergency services were provided; however, he had not received VA medical care or services for the 24-month period preceding this emergency.

3.  The Veteran does not have a total disability, permanent in nature, resulting from service connected disability; the condition for which the emergency treatment was furnished is not service connected, has not been held to be aggravating a service connected disability, and is not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred at Mary Imogene Bassett Hospital from April 14 to April 16, 2009, have not been met.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 17.120, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The requirements under VCAA are not applicable where further assistance would not aid the claimant in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Here, since the Veteran's claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the VCAA do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (indicating the VCAA has no effect on an appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit); see also VAOPGCPREC 5-2004 (June 23, 2004).

Notwithstanding, in this case, the Board notes that the Veteran was not provided any VCAA notice prior to the adjudication of his claim.  However, he received notice of the requirements for payment or reimbursement of medical expenses under 38 C.F.R. § 17.1002, the applicable regulation in this case, in an August 2009 statement of the case.  Such a post-decisional document could not serve to provide legally compliant VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It should, however, serve to put the Veteran on notice as to what was required.  

Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  

In this case, the Veteran has not asserted that he was prejudiced by any lack of notice of appellate rights in this case been.  He clearly stated that he understood that his claim failed to satisfy the requirement of treatment at a VA facility within 24 months prior to emergency treatment.    

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant  obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all relevant records.  The Veteran indicated that there were no relevant VA treatment records as he had not received VA treatment within two years of his emergency treatment.  The Veteran has further been given the opportunity to submit evidence and he has provided written argument in support of his appeal.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

VA has received the bill for treatment provided at Mary Imogene Bassett Hospital from April 14, to April 16, 2009.  It has not obtained the actual treatment records.  Inasmuch as the claim turns on whether the Veteran received VA treatment in the 24 months prior to April 14, 2009, and the Veteran concedes that he had not received such treatment, additional records from Mary Imogene Bassett Hospital could not have a reasonable possibility of substantiating the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for payment or reimbursement for the costs of private medical expenses is thus ready to be considered on the merits. 

Analysis

The Veteran received emergency medical treatment at Mary Imogene Bassett Hospital from April 14 to April 16, 2009.  According to the Veteran's November 2009 statement, the treatment was for dehydration and potassium deficiency, which was described as life threatening.  The bill from Mary Imogene Bassett Hospital confirms that he was given potassium chloride.  

At the time of this treatment, the Veteran was not service connected for any disability.  

Emergency medical care received from a non-VA hospital requires authorization pursuant to 38 C.F.R. § 17.54 (2010).  Smith v. Derwinski, 2 Vet. App. 378 (1992).  

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility from April 14 to April 16, 2009.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

The Veteran has not asserted, nor does the record otherwise indicate, that he received prior authorization for the treatment he received at Mary Imogene Bassett Hospital.  He stated that he and his wife called within 72 hours to request authorization but were told that authorization could not be given as treatment at a VA facility within the last 24 months was required.  VA took no action to indicate that it had authorized the Veteran's treatment.  Cf. Cantu v. Principi, 18 Vet. App. 92 (2004).  

The Veteran was not entitled to reimbursement for the treatment under the statute authorizing VA to contract with non-VA facilities to provide hospital care or medical services, because the treatment received was not for a service-connected conditions, the Veteran was not receiving medical services in VA facility at time of treatment, and his care was not authorized in advance within the meaning of the statute.  Malone v. Gober, 10 Vet. App. 539 (1997); see 38 U.S.C.A. § 1703 (West 2002 & Supp. 2010); 38 C.F.R. § 17.54.  Accordingly, the Board must conclude that prior authorization for the medical treatment received in April 2009, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

A second avenue for potential relief for a Veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C.A. § 1728, which provides that the Secretary "may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such Veterans have made payment."  Malone v. Gober, 10 Vet. App. at 541, quoting 38 U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse Veterans entitled to hospital care or medical services for the reasonable value of such services that are provided by a non- VA facility if: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability, for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or for any illness, injury, or dental condition in the case of a Veteran who is a participant in a vocational rehabilitation program and is medically determined to have been in need of care or treatment to make possible such Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a)(1)-(3).

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.

The Veteran has not asserted, nor is there any evidence, that the private treatment he received in April 2009 was for or in any way connected to a service connected disability.  He does not have a total disability, permanent in nature, resulting from service connected disability and the treatment was not for a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. Chapter 31.  Therefore, the appeal is for consideration only under the provisions of 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 (2010), and not under 38 U.S.C.A. § 1728.  

Known as the Millennium Health Care Act, 38 U.S.C.A. § 1725 provides criteria under which payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities will be provided.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and (i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 
38 C.F.R. § 17.1002.

The provisions of 38 U.S.C.A. § 1725 were amended effective October 10, 2008 and February 1, 2010.  Pub.L. 110-387, Title IV, § 402(a), Oct. 10, 2008, 122 Stat. 4123; Pub.L. 111-137, § 1(a), (b), Feb. 1, 2010, 123 Stat. 3495).  These revisions do not affect the outcome of this case.

Here, the evidence reflects that the Veteran was enrolled in the VA health care system within the 24-month period preceding the furnishing of the private treatment.  The controlling question in this case is whether the Veteran received care or medical services within the 24-month period preceding the furnishing of the emergency treatment at Mary Imogene Bassett Hospital from April 14 to April 16, 2009.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002(e).

The Veteran acknowledged in the November 2009 statement that he had not received medical services at a VA facility within the 24-month period preceding his private treatment in April 2009.  However, he stated that he was never informed about this requirement.  He also provided a brochure entitled "VA Payment for Emergency Care Provided by a Community Hospital" which listed several of the criteria for payment or reimbursement of medical expenses but did not include information about the required VA treatment within the 24-month month period preceding private treatment.  

Nevertheless, government benefits can only be paid as authorized by Congress.  O.P.M. v. Richardson, 496 U.S. 434 (1990).  Congress has authorized payment only where medical services have been received within 24 months of emergency treatment.  The brochure the Veteran provided does not demonstrate prior authorization for private treatment nor does it change what has been authorized by Congress.  

The United States Court of Appeals for Veterans Claims has held that in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, while the Board is sympathetic to the Veteran's claim, as there is no basis in the law to grant the Veteran's appeal, the appeal must be denied.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private hospital from April 14 to April 16, 2009, is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


